     Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.1 Filed 05/24/21 Page 1 of 22




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ASHH, INC.,
                                                            Case No. 2:21-cv-11210
        Plaintiff,                                          Hon.

v.

THE UNITED STATES OF AMERICA,
U.S. CUSTOMS AND BORDER PROTECTION,
TROY A. MILLER, Senior Official Performing the
Duties of the Commissioner of U.S. Customs and
Border Protection, SHAWN BISSONETTE,
U.S. Customs and Border Protection Fines, Penalties
and Forfeitures Officer, in his official capacity,
DeANN O’HARA, U.S. Customs and Border Protection
Fines, Penalties and Forfeitures Officer, in her
official capacity, JOHN and/or JANE DOES I-X,
Unknown U.S. Customs and Border Protection
Agents, in their official capacities,

                 Defendants.


                                    COMPLAINT

        Plaintiff ASHH, Inc. (“Plaintiff”), states for its Complaint against the United

States of America (“U.S.”), U.S. Customs and Border Protection (“CBP”), Troy A.

Miller, Senior Official performing the duties of the Commissioner of CBP, Shawn

Bissonette, CBP Fines, Penalties and Forfeitures Officer, in his official capacity,

DeAnn O’Hara, CBP Fines, Penalties and Forfeitures Officer, in her official




ClarkHill\66299\425039\263008205
   Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.2 Filed 05/24/21 Page 2 of 22




capacity, and John and/or Jane Does I-X, unknown CBP agents, in their official

capacities, (collectively, “Defendants”) as follows:

                                    INTRODUCTION

        1.       This matter arises out of CBP’s improper seizures and continued

detention of Plaintiff’s property in contravention of both state and federal law and

CBP’s failure and/or refusal to return said property to Plaintiff in a timely manner.

                           PARTIES, JURISDICTION AND VENUE

        2.       Plaintiff ASHH Inc. is a Michigan corporation with its registered

business address located at 13231 North End, Oak Park, Michigan 48237.

        3.       Plaintiff makes and distributes ancillary products and accessories for

the CBD and hemp markets, including vaporizers, rolling papers, and packaging

supplies.

        4.       Defendant CBP is a federal agency charged with patrolling the nation’s

international borders.

        5.       Defendant Troy A. Miller is the Senior Official performing the duties

of the Commissioner of CBP.

        6.       Defendant Shawn Bissonette is a Fines, Penalties, and Forfeiture

Officer with CBP stationed out of the Port of Detroit, Michigan.

        7.       Defendant DeAnn O’Hara is a Fines, Penalties, and Forfeiture Officer

with CBP stationed out of the Port of Pembina, North Dakota.



                                             2
ClarkHill\66299\425039\263008205
   Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.3 Filed 05/24/21 Page 3 of 22




         8.      Defendants John and/or Jane Does I-X are yet to be identified current

and former CBP agents responsible for the inspection, detention, and seizure of the

seized and detained merchandise described herein in the ports located in Detroit,

Michigan and International Falls, Minnesota in the same or in a substantially similar

manner as the Defendants enumerated in the preceding paragraphs.

         9.      Jurisdiction is proper in this Court pursuant to 18 U.S.C. § 1331, as this

matter arises out of the Constitution, laws, and/or treaties of the United States of

America; 28 U.S.C. § 1346, as the United States is a Defendant; the Administrative

Procedure Act, 5 U.S.C. § 702, et seq.; and the Declaratory Judgment Act, 28 U.S.C.

§ 2201.

         10.     Venue is proper in this Court pursuant to 18 U.S.C. § 1391, because a

substantial part of the events giving rise to the claims set forth herein occurred in the

Eastern District of Michigan and 18 U.S.C. § 1402 as Plaintiff resides in the judicial

district for the Eastern District of Michigan.

                                   COMMON ALLEGATIONS

    A.         Legal Framework

         11.     The Agriculture Improvement Act of 2018 (the “2018 Farm

Bill”) authorized the production of hemp and removed hemp and hemp seeds from

the Drug Enforcement Administration’s schedule of Controlled Substances. Pub. L.

115-334.



                                              3
ClarkHill\66299\425039\263008205
   Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.4 Filed 05/24/21 Page 4 of 22




        12.      Section 12619 of the 2018 Farm Bill specifically added an exclusion

from the definition of marihuana found in 21 U.S.C. § 802(16).

        13.      The exclusion states that marihuana does not include hemp as defined

in 7 U.S.C. § 1639o.

        14.      The definition of hemp in 7 U.S.C. § 1639o was also added in the 2018

Farm Bill and provides that the term “hemp” means:

        the plant Cannabis sativa L. and any part of that plant, including the
        seeds thereof and all derivatives, extracts, cannabinoids, isomers, acids,
        salts, and salts of isomers, whether growing or not, with a delta-9
        tetrahydrocannabinol concentration of not more than 0.3 percent on a
        dry weight basis.

        15.      Consequently,     hemp    derived     products    with     a     delta-9

tetrahydrocannabinol (“THC”) concentration of not more than 0.3 percent on a dry

weight basis no longer fall within the definition of marihuana in the Controlled

Substance Act. See 21 U.S.C. § 801 et. seq.

        16.      Likewise, products and equipment primarily intended or designed for

use to ingest or inhale CBD and hemp products no longer fall within the definition

of drug paraphernalia.

        17.      “Drug paraphernalia” is defined in 21 U.S.C. § 863(d) to mean:

        any equipment, product, or material of any kind which is primarily
        intended or designed for use in manufacturing, compounding,
        converting, concealing, producing, processing, preparing, injecting,
        ingesting, inhaling, or otherwise introducing into the human body a
        controlled substance, possession of which is unlawful under this
        subchapter. It includes items primarily intended or designed for use in


                                            4
ClarkHill\66299\425039\263008205
   Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.5 Filed 05/24/21 Page 5 of 22




        ingesting, inhaling, or otherwise introducing marijuana, cocaine,
        hashish, hashish oil, PCP, methamphetamine, or amphetamines into the
        human body[.]

        18.      Section 863(d) also lists several items similar to the products at issue in

this case.

        19.      Section 863 further provides several factors to consider when

determining whether an item is drug paraphernalia. These factors are:

                 1) instructions, oral or written, provided with the item
                    concerning its use;
                 2) descriptive materials accompanying the item which
                    explain or depict its use;
                 3) national or local advertising concerning its use;
                 4) the manner in which the item is displayed for sale;
                 5) whether the owner, or anyone in control of the item, is
                    a legitimate supplier of like or related items to the
                    community, such as a licensed distributor or dealer of
                    tobacco products;
                 6) direct or circumstantial evidence of sales of the item(s)
                    to the total sales of the business enterprise;
                 7) the existence and scope of legitimate uses of the item
                    in the community; and
                 8) expert testimony concerning its use.

    21 U.S.C. § 863(e).

        20.      As set forth herein, the items at issue in this matter are not “drug

paraphernalia.”

        21.      Assuming, arguendo that the items are in fact “drug paraphernalia,” the

restrictions set forth in Section 863 “shall not apply to any person authorized by


                                              5
ClarkHill\66299\425039\263008205
   Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.6 Filed 05/24/21 Page 6 of 22




local, State, or Federal law to manufacture, possess, or distribute such items[.]” 21

U.S.C. § 863(f)(1) (emphasis added).

        22.      Michigan law expressly authorizes a party to manufacture, possess, or

distribute drug paraphernalia.

        23.      Specifically, the Michigan Medical Marihuana Act (“MMMA”) and

The Michigan Regulation and Taxation of Marihuana Act (“MRTMA”)

unambiguously provide such language.

        24.      The MMMA is a voter initiative approved by voters of the State of

Michigan on November 4, 2008 and enacted into law, effective December 4, 2008,

that governs the use and possession of medical marihuana in Michigan. See MCL §

333.26421, et seq.

        25.      Section 4 of the MMMA provides that:

        Any marihuana, marihuana paraphernalia, or licit property that is
        possessed, owned, or used in connection with the medical use of
        marihuana, as allowed under this act, or acts incidental to such use,
        shall not be seized or forfeited.

MCL § 333.26424(i) (emphasis added).

        26.      Section 3 of the MMMA defines “medical use of marihuana” to

mean:

        the acquisition, possession, cultivation, manufacture, extraction, use,
        internal possession, delivery, transfer, or transportation of marihuana,
        marihuana-infused products, or paraphernalia to the administration of
        marihuana to treat or alleviate a registered qualifying patient's



                                            6
ClarkHill\66299\425039\263008205
   Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.7 Filed 05/24/21 Page 7 of 22




        debilitating medical condition or symptoms associated with the
        debilitating medical condition.

MCL § 333.26423(h) (emphasis added).

        27.      In the November 2018 Michigan election, voters of the State of

Michigan approved a ballot initiative legalizing the recreational use and possession

of marihuana for adults 21 years of age and older as set forth in the MRTMA. See

MCL § 333.27951, et seq.

        28.      Section 5.2 of MRTMA provides that:

        Notwithstanding any other law or provision of this act, except as
        otherwise provided in section 4 of this act, the use, manufacture,
        possession, and purchase of marihuana accessories by a person 21 years
        of age or older and the distribution or sale of marihuana accessories
        to a person 21 years of age or older is authorized, is not unlawful, is not
        an offense, is not grounds for seizing or forfeiting property, is not
        grounds for arrest, prosecution, or penalty in any manner, and is not
        grounds to deny any other right or privilege.

MCL § 333.27955(2) (emphasis added).

        29.      The definition of “marihuana accessories” in MRTMA closely parallels

the Federal definition of drug paraphernalia in 21 U.S.C. § 863(d) and defines

“marihuana accessories” to mean:

        any equipment, product, material, or combination of equipment,
        products, or materials, that is specifically designed for use in planting,
        propagating, cultivating, growing, harvesting, manufacturing,
        compounding, converting, producing, processing, preparing, testing,
        analyzing, packaging, repackaging, storing, containing, ingesting,
        inhaling, or otherwise introducing marihuana into the human body.

MCL § 333.27953(f).


                                            7
ClarkHill\66299\425039\263008205
   Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.8 Filed 05/24/21 Page 8 of 22




         30.     Based on the unambiguous language of the 2018 Farm Bill, 21 U.S.C.

§ 863(f)(1), the MMMA, and MRTMA, Plaintiff is legally authorized to import CBD

and hemp accessories and/or drug paraphernalia into the State of Michigan.

    B.         The November 27, 2019 Seizure

         31.     On or about January 30, 2020, CBP notified Plaintiff that it had seized

property at International Falls, Minnesota, described as follows:




Exhibit A, Notice of Seizure and Information to Claimants.

         32.     Fines, Penalties, and Forfeiture Officer DeAnn O’Hara signed the

January 30, 2020 Notice of Seizure and Information to Claimants. Id.

         33.     As set forth in the January 30, 2020 Notice of Seizure and Information

to Claimants, on November 27, 2019, container BMOU4507401 arrived at

International Falls/Rainer Minnesota rail yard on Canadian National Railway train

Q1185123, under Entry # EE3-1361568. Id.

         34.     If not for the seizure of the shipment in Minnesota, the subject container

would have been transported under bond to the Port of Detroit Michigan for release

to Plaintiff.




                                              8
ClarkHill\66299\425039\263008205
   Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.9 Filed 05/24/21 Page 9 of 22




        35.      By letter dated March 31, 2020, Plaintiff responded to CBP’s seizure,

by filing a petition against the seizure stating that the products were not drug

paraphernalia and therefore the seizure should be cancelled, and the goods released.

Exhibit B, Letter dated March 31, 2020.

        36.      As set forth in Plaintiff’s letter dated March 31, 2020, the seized items

are not drug paraphernalia based on the criteria set forth in 21 U.S.C. § 863(e) for

the following reasons:

        1) Instructions, oral or written, provided with the item concerning its
           use. The written instructions provided by ASHH for use of the
           seized merchandise relate solely to the use of the products with CBD
           or other hemp products that are now legal for use throughout the
           United States. Copies of these instructions are attached as Exhibit 1.
        2) Descriptive materials accompanying the item which explain or
           depict its use. The descriptive materials accompanying the products
           are the same as those in factor 1.
        3) National or local advertising concerning its use. ASHH advertises
           its products on Instagram and on the ASHH website
           (https://www.oozelife.com). The products are advertised for sale to
           convenience stores, gas stations, smoke shops and medical
           marijuana/CBD dispensaries. This advertising does not advocate the
           use of the products for the consumption of illegal products.
        4) The manner in which the item is displayed for sale. The wholesale
           packaging for the seized products is attached as Exhibit 2. The
           packaging does not indicate that the products are for use with
           marijuana in states where it remains illegal.
        5) Whether the owner, or anyone in control of the item, is a legitimate
           supplier of like or related items to the community, such as a licensed
           distributor or dealer of tobacco products. ASHH is a legitimate
           supplier of these products to retail establishments for use with CBD
           and hemp products in accordance with the legalization of the use of



                                              9
ClarkHill\66299\425039\263008205
    Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.10 Filed 05/24/21 Page 10 of 22




                 these products by the Federal government and also in states where
                 marijuana is fully legal.
           6) Direct or circumstantial evidence of sales of the item(s) to the total
              sales of the business enterprise. In the six-month period from
              September 1, 2019 through February 29, 2020, the sales of the
              seized merchandise accounted for 7% of ASHH’s total revenue. As
              discussed below in Factor 7, the states where marijuana usage is
              fully legal or for medicinal purposes account for more than 86% of
              the total U.S. population.1 If the usage of the seized products for
              consumption of legal CBD is factored into this percentage, it
              becomes clear that sales of the seized products is legal to all of the
              U.S. population.
           7) The existence and scope of legitimate uses of the item in the
              community. The use of the seized products is widespread and
              legitimate throughout the United States for the consumption of
              hemp products. Their use is also legitimate in the 29 states and the
              District of Columbia where the use of marijuana is fully legal or for
              medicinal purposes. The population of the states where the use of
              marijuana is fully legal or for medicinal purposes is more than
              296,000,000.2 This accounts for more than 86% of the total U.S.
              population.
           8) Expert testimony concerning the use of the products. ASHH is
              unaware of any expert testimony regarding the use of the seized
              products.
           37.      Despite Plaintiff’s timely election, the petition remains outstanding

over a year later.

           38.      Even assuming arguendo that the items seized by Defendants are drug

paraphernalia, they are exempt under Federal law since Michigan law authorizes

Plaintiff to distribute said products and exempts them from seizure.




1
    https://worldpopulationreview.com/states/
2
    Id.


                                                10
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.11 Filed 05/24/21 Page 11 of 22




         39.     Accordingly, this shipment should be immediately returned to

Defendant.

    C.         The April 13, 2021 Seizure

         40.     On or about May 10, 2021, CBP notified Plaintiff that it seized a

subsequent shipment at a “Federal Inspection Service area located in Romulus,

Michigan, on April 13, 2021” containing the following items:




Exhibit C, Notice of Seizure and Information to Claimants.

         41.     Fines, Penalties, and Forfeiture Officer Shawn Bissonette signed the

May 10, 2021 Notice of Seizure and Information to Claimants. Id.

         42.     Plaintiff is in the process of responding to the Notice of Seizure and

Information to Claimants and will do so in a timely manner.

         43.     These items seized by Defendants are not drug paraphernalia.

         44.     Even assuming arguendo that the items seized by Defendants are drug

paraphernalia, they are exempt under Federal law since Michigan law authorizes

Plaintiff to distribute said products and exempts them from seizure.




                                            11
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.12 Filed 05/24/21 Page 12 of 22




         45.     Accordingly, this shipment should be immediately returned to

Defendant.

    D.         The May 6, 2021 Seizure

         46.     On or about May 17, 2021, CBP notified Plaintiff that it seized a

subsequent shipment at Detroit Airport on May 6, 2021 containing the following

items:




Exhibit D, Notice of Seizure and Information to Claimants.

         47.     Fines, Penalties, and Forfeiture Officer Shawn Bissonette signed the

May 17, 2021 Notice of Seizure and Information to Claimants. Id.

         48.     Plaintiff is in the process of responding to the Notice of Seizure and

Information to Claimants and will do so in a timely manner.

         49.     The majority of items contained in this shipment are Lithium-ion

batteries, which are describe as the 18000 Ooze Slim Twist w/ Smart USB.

         50.     Lithium-ion batteries, if not recharged properly, are likely to lose their

ability to be recharged over time and become unusable.

         51.     If the lithium-ion batteries are not immediately returned to Plaintiff,

they will be not be saleable; causing substantial damage to Plaintiff.

         52.     These items seized by Defendants are not drug paraphernalia.



                                             12
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.13 Filed 05/24/21 Page 13 of 22




         53.     Even assuming arguendo that the items seized by Defendants are drug

paraphernalia, they are exempt under Federal law since Michigan law authorizes

Plaintiff to distribute said products and exempts them from seizure.

         54.     Accordingly, this shipment should be immediately returned to

Defendant.

    E.         The May 10, 2021 Seizure

         55.     On or about May 10, 2021, CBP seized three additional containers

belonging to Plaintiff designated as Customs Entry Number EE3-1386406-2, and

bearing container numbers CRSU9333570, FFAU1925230, and FSCU6156535.

         56.     The items contained in this shipment are:

         93726 ea         Ooze Globe Display
         43200 ea         Ooze Quartz Banger
         41750 ea         Glass Blunt Tubes
         16128 ea         Festive Globes
         3000 ea          Slider Glass Blunts
         37260 ea         Loud Lock Glass Tips
         80000 ea         Custom Mylar Bags
         50000 ea         Loud Lock Turkey Bags
         76224 ea         Ooze Twist Slip Pen
         10944 ea         Ooze Vault
         14928 ea         Ooze Gusher Kit
         191970 ea        Ooze Smart USB Display
         6800 ea          Bulk Quartz Bangers
         36000 ea         Glass Bowl

         57.     To date, Plaintiff has not received the formal seizure notice for these

containers.

         58.     These items seized by Defendants are not drug paraphernalia.


                                            13
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.14 Filed 05/24/21 Page 14 of 22




        59.      Even assuming arguendo that the items seized by Defendants are drug

paraphernalia, they are exempt under Federal law since Michigan law authorizes

Plaintiff to distribute said products and exempts them from seizure.

        60.      Accordingly, this shipment should be immediately returned to

Defendant.

                        COUNT I -
 CLAIM FOR RETURN OF PROPERTY SEIZED ON NOVEMBER 27, 2019

        61.      Plaintiff incorporates by reference and re-asserts here the allegations

contained in the above paragraphs.

        62.      Plaintiff brings this claim for return of seized property against

Defendants under Federal Rule of Criminal Procedure 41(g). See Exhibit A.

        63.      Plaintiff is entitled to the immediate return of its property as the seized

property is not drug paraphernalia.

        64.      Assuming arguendo the property was properly classified as drug

paraphernalia, it is exempt from seizure pursuant to 21 U.S.C. § 863(f)(1), the

MMMA, and MRTMA.

        65.      Plaintiff’s property must also be returned because Defendant’s extreme

delay in seeking forfeiture or holding a hearing on Plaintiff’s petition constitutes a

violation of due process.




                                              14
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.15 Filed 05/24/21 Page 15 of 22




                           COUNT II -
      CLAIM FOR RETURN OF PROPERTY SEIZED ON APRIL 13, 2021

        66.      Plaintiff incorporates by reference and re-asserts here the allegations

contained in the above paragraphs.

        67.      Plaintiff brings this claim for return of seized property against

Defendants under Federal Rule of Criminal Procedure 41(g). See Exhibit C.

        68.      Plaintiff is entitled to the immediate return of its property as the seized

property is not drug paraphernalia.

        69.      Assuming arguendo the property was properly classified as drug

paraphernalia, it is exempt from seizure pursuant to 21 U.S.C. § 863(f)(1), the

MMMA, and MRTMA.

                  COUNT III - CLAIM FOR RETURN OF PROPERTY
                              SEIZED ON MAY 6, 2021

        70.      Plaintiff incorporates by reference and re-asserts here the allegations

contained in the above paragraphs.

        71.      Plaintiff brings this claim for return of the seized property against

Defendants under Federal Rule of Criminal Procedure 41(g). See Exhibit D.

        72.      Plaintiff is entitled to the immediate return of its property as the seized

property is not drug paraphernalia.




                                              15
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.16 Filed 05/24/21 Page 16 of 22




        73.      Assuming arguendo the property was properly classified as drug

paraphernalia, it is exempt from detention and seizure pursuant to 21 U.S.C. §

863(f)(1), the MMMA, and MRTMA.

        74.      If Plaintiff’s property seized on May 17, 2021 is not immediately

returned, it will be unusable.

                  COUNT IV - CLAIM FOR RETURN OF PROPERTY
                      SEIZED ON OR ABOUT MAY 10, 2021

        75.      Plaintiff incorporates by reference and re-asserts here the allegations

contained in the above paragraphs.

        76.      Plaintiff brings this claim for return of the detained property against

Defendants under Federal Rule of Criminal Procedure 41(g).

        77.      Plaintiff is entitled to the immediate return of its property as the

detained property is not drug paraphernalia.

        78.      Assuming arguendo the property was properly classified as drug

paraphernalia, it is exempt from detention and seizure pursuant to 21 U.S.C. §

863(f)(1), the MMMA, and MRTMA.

                           COUNT V -
         REVIEW OF AGENCY ACTION PURSUANT TO 5 U.S.C. § 702

        79.      Plaintiff incorporates by reference and re-asserts here the allegations

contained in the above paragraphs.




                                            16
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.17 Filed 05/24/21 Page 17 of 22




        80.      Pursuant to 5 U.S.C. § 702 “[a] person suffering legal wrong because

of agency action, or adversely affected or aggrieved by agency action within the

meaning of a relevant statute, is entitled to judicial review thereof.”

        81.      Section 702 further provides that “any mandatory or injunctive decree

shall specify the Federal officer or officers (by name or by title), and their successors

in office, personally responsible for compliance.” 5 U.S.C. § 702.

        82.      Troy A. Miller, Senior Official performing the duties of the

Commissioner of CBP, Shawn Bissonette, CBP Fines, Penalties and Forfeitures

Officer, in his official capacity, DeAnn O’Hara, CBP Fines, Penalties and

Forfeitures Officer, in her official capacity, John and/or Jane Does I-X, unknown

CBP agents, in their official capacities are all named pursuant to 5 U.S.C. § 702 as

the officers responsible for compliance.

        83.      As set forth above, the property detained and seized by Defendants is

not drug paraphernalia.

        84.      Assuming arguendo that the property was properly classified as drug

paraphernalia, 21 U.S.C. § 863(f)(1) specifically provides that it “shall not apply to

any person authorized by local, State, or Federal law to manufacture, possess, or

distribute such items[.]” 21 U.S.C. § 863(f)(1) (emphasis added).




                                            17
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.18 Filed 05/24/21 Page 18 of 22




        85.      The MMMA and MRTMA, both laws of the State of Michigan,

specifically authorize the manufacture, possession, and distribution of drug

paraphernalia.

        86.      The MMMA specifically provides that marihuana paraphernalia “shall

not be seized or forfeited.” MCL § 333.26424(i) (emphasis added).

        87.      MRTMA also specifically provides that the distribution or sale of

marihuana accessories to a person 21 years of age or older is authorized, is not

unlawful, is not an offense, is not grounds for seizing or forfeiting property, is not

grounds for arrest, prosecution, or penalty in any manner, and is not grounds to

deny any other right or privilege.” MCL § 333.27955(2) (emphasis added).

        88.      In seizing and detaining Plaintiff’s property, Defendants have exceeded

their statutory jurisdiction, authority, and limitations.

        89.      Defendants actions are otherwise arbitrary, capricious, an abuse of

discretion, and not in accordance with law.

        90.      Consequently, Defendants are not authorized to seize and/or detain

Plaintiff’s property.

        91.      Pursuant to 2 U.S.C. § 706(2), this Court may hold unlawful and set

aside Defendant’s action as being contrary to constitutional right and not otherwise

in accordance with law and in excess of Defendant’s authority.




                                            18
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.19 Filed 05/24/21 Page 19 of 22




                                   COUNT VI - TAKING

        92.      Plaintiff incorporates by reference and re-asserts here the allegations

contained in the above paragraphs.

        93.      Defendants have detained and seized Plaintiff’s property.

        94.      As set forth above, Plaintiff’s property is not drug paraphernalia.

        95.      Assuming arguendo that Plaintiff’s property was properly classified as

drug paraphernalia, Defendants failure to properly interpret the applicable laws,

including, inter alia, federal law, the MMMA, and MRTMA’s exceptions to

detention and seizures of drug paraphernalia, amount to an impermissible taking of

Plaintiff’s property without just compensation.

        96.      In addition, Defendants detention of Plaintiff’s lithium-ion batteries is

likely to result in those products being unusable if not returned immediately.

        97.      Defendants’ actions are not reasonably necessary to promote and

protect the public health, safety, welfare and morals.

        98.      As a direct and proximate result of Defendants’ actions, Plaintiff has

been deprived of all economically reasonable use or value of its property.

                         DECLARATORY RELIEF ALLEGATIONS

        99.      Plaintiff incorporates by reference and re-asserts here the allegations

contained in the above paragraphs.




                                             19
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.20 Filed 05/24/21 Page 20 of 22




        100. An actual and substantial controversy exists between Plaintiff and

Defendants as to their legal rights and duties with respect to whether Plaintiffs

property is properly classified as drug paraphernalia.

        101. An actual and substantial controversy exists between Plaintiff and

Defendants as to whether Defendants can permissibly seize Plaintiff’s property as

drug paraphernalia despite 21 U.S.C. § 863(f)(1)’s exclusion of such action and the

MMMA and MRTMA’s exclusionary language precluding the seizure of drug

paraphernalia.

        102. Plaintiff has and will continue to import similar items to those detained

and seized by Defendants.

        103. Plaintiff anticipates that Defendant will continue to improperly detain

and seize its property absent court intervention.

        104. This case is presently justiciable because Defendants have injured and

will continue to cause injury to Plaintiff through their actions.

        105. Declaratory relief is therefore appropriate to resolve this controversy.

                           INJUNCTIVE RELIEF ALLEGATIONS

        106. Plaintiff incorporates by reference and re-asserts here the allegations

contained in the above paragraphs.

        107. Defendants actions violate both State and Federal law.




                                          20
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.21 Filed 05/24/21 Page 21 of 22




        108. If an injunction does not issue enjoining Defendants from continuing

this practice, Plaintiff will be irreparably harmed.

        109. Plaintiff has no plain, speedy, and adequate remedy at law to prevent

Defendants from continuing their improper conduct.

        110. If not enjoined by this Court, Defendants will continue to improperly

detain and seize Plaintiff’s property in contravention to 21 U.S.C. § 863(f)(1), the

MMMA, and MRTMA.

                                   PRAYER AND CONCLUSION

        WHEREFORE, Plaintiff respectfully requests that this Honorable Court Order

as follows:

        A. Entry of a judgment declaring that Defendants immediately return Plaintiff’s

             detained and seized property.

        B. Entry of judgment declaring that Defendants detention and seizure of

             Plaintiff’s property was an improper taking of Plaintiff’s property without

             compensation and award Plaintiff appropriate damages resulting from such

             taking.

        C. Entry of a preliminary and a permanent injunction prohibiting Defendants

             from engaging in any further acts contrary to 21 U.S.C. § 863(f)(1), the

             MMMA, and MRTMA.




                                             21
ClarkHill\66299\425039\263008205
  Case 2:21-cv-11210-AJT-CI ECF No. 1, PageID.22 Filed 05/24/21 Page 22 of 22




        D. Such further legal and equitable relief that may be just under the

             circumstances.

                                    Respectfully submitted,

                                    CLARK HILL PLC


                                     By:    /s/ Jason R. Canvasser
                                           Jason R. Canvasser (P69814)
                                           500 Woodward Ave., Suite 3500
                                           Detroit, MI 48226
                                           Tel: (313) 965-8300
                                           jcanvasser@clarkhill.com
                                           Attorneys for Plaintiff

Dated: May 24, 2021




                                      22
ClarkHill\66299\425039\263008205
